TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 15, 2015



                                      NO. 03-15-00012-CR


                                Trevino Darnell Fox, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order entered by the trial court.           Trevino Darnell Fox has

filed a motion to dismiss the appeal.        Therefore, the Court grants the motion, allows

Trevino Darnell Fox to withdraw his notice of appeal, and dismisses the appeal.       Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.